Title: From Thomas Jefferson to John Crawford, 22 October 1803
From: Jefferson, Thomas
To: Crawford, John


          
            
              Sir
            
            Washington Oct. 22. 03.
          
          Your favor of the 18th. has been duly recieved, and it’s contents perused with deep interest, as every thing is by me on a subject so pregnant of future events as that. but that subject is not within the constitutional powers of the General government. it exclusively belongs to each state to take it’s own measures of justice or precaution relative to it: and it would contravene the duties which my station imposes on me towards them were I to intermeddle in it directly or indirectly. I have only therefore to express my wishes that it may some day terminate in such a way as that the principles of justice & safety of the whole may be preserved. accept my acknolegements for the expressions of your esteem, and assurances of my respect & consideration towards yourself.
          
            
              Th: Jefferson
            
          
        